Citation Nr: 9930621	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  96-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for 
sinusitis/allergic rhinitis, currently evaluated as 10 
percent disabling.

2.  The propriety of the initial evaluation of the veteran's 
service-connected chronic low back pain/strain, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1973 and from May 1975 to May 1993.  This appeal arises from 
a May 1995 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO).  In this decision, the RO 
granted service connection for a low back disability and 
assigned a 10 percent evaluation.  The RO also denied an 
increased evaluation of the veteran's sinus disorder.  He 
appealed these determinations.

A hearing was held before the Board of Veterans' Appeals 
(Board) in November 1997 sitting in Washington, D.C.  This 
hearing was conducted by Ms. Marjorie A. Auer, acting member 
of the Board, who was designated to do so by the Chairman of 
the Board pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 
1999).  Ms. Auer will be making the final determination in 
this case.

In March 1998, the Board remanded this case for development 
of the medical evidence.  The case has now returned for 
additional appellate consideration.


REMAND

As noted above, the Board remanded this case in March 1998 in 
order to provide the veteran with contemporaneous VA 
examinations so that his service-connected disabilities could 
be adequately evaluated.  See Caffrey v. Brown, 6 Vet. App. 
377 (1994).  (A VA examination is inadequate for rating 
purposes if it does not consider the records of the veteran's 
prior medical treatment).  It was also found that additional 
examination was required in order to determine if the veteran 
had any increased severity with his low back disability 
resulting from pain on motion, fatigability, and/or 
repetitive motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1994).  Finally, the RO was requested to obtain the 
veteran's current records of medical treatment.

A review of the claims file indicates that the RO has made 
all required inquiries in obtaining the veteran's treatment 
records of recent years.  In fact, the veteran submitted his 
most-up-to-date medical records directly to the Board in June 
1999.  Therefore, the RO has satisfied the March 1998 remand 
instructions on this particular point.

An orthopedic examination was provided to the veteran in 
August 1998 and a sinus examination was given to him in 
October 1998; both were provided by private physicians 
through a VA contract for independent medical examinations.  
In the March 1998 remand, the orthopedic examiner was 
requested to provide range of motion findings regarding the 
veteran's low back.  This examiner was also requested to 
provide medical opinions on whether the veteran's low back 
disability had any increase in severity during flare-ups, 
pain on motion, fatigability, and/or repetitive motion.  The 
August 1998 examiner provided detailed findings regarding 
active and passive motion in the veteran's lumbar spine.  The 
examiner also noted that certain motions resulted in pain.  
Unfortunately, the examiner failed to opine whether this 
claimed pain resulted in decreased range of motion.  In 
addition, the examiner noted that the following range of 
motion findings:

Flexion was 0 to 37 degrees.  Extension 
was 0 to 5 degrees actively and 0 to 20 
degrees passively.  Normal range of 
motion of flexion is 30 degrees each way...

The Board is prohibited from using its own unsubstantiated 
opinion on medical matters and must rely on the opinions of 
competent medical professionals.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, the noted normal range of 
motion for, what is assumed to be, forward flexion appears to 
be incorrect and inconsistent with the actual measured range 
of motion on examination.

The VA-ordered sinus examination of October 1998 provided 
detailed information about the veteran's sinusitis symptoms 
and episodes of incapacitation.  However, the examiner failed 
to directly answer the Board's question regarding the degree 
of social and industrial inadaptability resulting from his 
sinus disorder.  In addition, the examiner requested a 
coronal computerized tomography (CT) scan of the veteran's 
sinuses.  If such a CT scan was provided to the veteran, it 
is not of record.  It is unclear to the Board whether this 
request was in connection with the examiner's evaluation of 
the severity of the veteran's sinusitis or whether it was 
merely to facilitate further treatment of this disorder.

In the March 1998 remand, the Board also noted that the 
criteria for evaluating sinusitis had changed effective 
October 7, 1996, during the pendency of this appeal.  See 
38 C.F.R. Part 4, Diagnostic Codes 6513 and 6522 (effective 
prior to and on October 7, 1996).  The RO was instructed to 
determine whether the old or new criteria were more favorable 
to the veteran's claim and then apply this criteria in 
evaluating his sinus disability.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  A review of the RO's rating decision 
of April 1999 and the supplemental statement of the case 
(SSOC) issued to the veteran in May 1999 does not indicate 
that such adjudication was completed by the RO.

The U. S. Court of Appeals for Veterans Claims (hereafter the 
Court) held in Stegall v. West, 11 Vet. App. 268 (1998), that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  See 
38 U.S.C.A. § 303 (West 1991).  While the RO's actions on 
remand have in many ways substantially complied with the 
Board's March 1998 remand instructions, the discrepancies 
noted above force the undersigned to conduct further 
development.  Therefore, on remand, the RO should provide the 
veteran with VA examinations to fully answer the questions 
noted below and adjudicate the veteran's sinus disorder under 
the criteria most favorable to him.

Finally, the RO's attention is also directed to the Court's 
recent decision in Fenderson v. West, 12 Vet. App. 119 
(1999), that held in claims dealing with the original rating 
of a service-connected disability, the veteran may be 
assigned separate evaluations for separate periods of time 
based on the facts found in the case.  In other words, the 
veteran is entitled to consideration of "staged ratings" 
regarding the evaluation of his low back disability.  While 
on remand, the RO should conduct such adjudication.

Under the circumstances, the undersigned finds that 
additional development is required, and the case is REMANDED 
to the RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his low back and sinus 
disabilities from August 1998 to the 
present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
Treatment records from any identified VA 
facility should also be obtained.  When 
the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic and sinus 
examinations.  

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an 
opinion on any of the requested 
findings, he should note the reasons 
why such an opinion can not be made.  
The claims folder must be made 
available to the examining physician 
prior to the examination so that he 
or she may review pertinent aspects 
of the veteran's medical history. 
The examiners must be given a copy 
of this remand, in its entirety.  

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's service-connected low back 
strain.  The examiner must express 
opinions for the record on each of 
the following:

>What is the range of motion in 
the veteran's lumbar spine?  
The examiner should make clear 
on the examination report what 
is considered the normal range 
of motion for these joints.  

>Does the veteran's lumbar 
spine exhibit weakened 
movement, excess fatigability, 
or incoordination attributable 
to his service-connected 
disability.  If feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

>Does pain on motion of the 
veteran's lumbar spine limit 
functional ability during 
flare-ups or when these joints 
are used repeatedly over a 
period of time.  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

>Does the veteran's low back 
exhibit muscle spasm, loss of 
lateral motion, osteo-arthritis 
of the lumbar spine, listing of 
the whole spine to the opposite 
side, positive Goldthwaite's 
sign, narrowing or irregularity 
of his lumbar joint spaces, or 
abnormal mobility on forced 
motion?

>To what degree does the 
veteran's lumbar spine 
disability have an effect on 
the veteran's social and 
industrial capacity?  The 
degree of any social and 
industrial impairment should be 
specified and a description 
indicating how the veteran is 
impaired should be provided.  

c.  Sinus Examination.  The purpose 
of this examination is to determine 
the severity of the veteran's 
sinusitis and/or allergic rhinitis.  
The examiner must express opinions 
for the record on each the 
following:

>Does the veteran have 
frequently incapacitating* 
recurrences of sinusitis?  If 
so, note the number of episodes 
in the past year.  Do these 
recurrences include severe and 
frequent headaches, pain, 
purulent discharge, or 
crusting?  Do these episodes 
require the use of antibiotic 
treatment?

>How many non-incapacitating 
episodes of sinusitis has the 
veteran had in the past year?

>Has the veteran's sinusitis 
required surgical intervention?  
If so, does he experience 
chronic osteomyelitis?  Does he 
continue to have severe 
symptoms of sinusitis?  Does he 
continue to have near constant 
sinusitis characterized by 
headaches, pain and tenderness 
of the sinus area, purulent 
discharge, and crusting?

>Does the veteran exhibit 
crusting, ozena, atrophic 
changes, or anosmia?  If so, 
please define the severity of 
these symptoms?

>Has the veteran developed 
polyps as a result of his 
allergic rhinitis?

>To what degree does the 
veteran's sinusitis and/or 
allergic rhinitis have an 
effect on the veteran's social 
and industrial capacity?  The 
degree of any social and 
industrial impairment should be 
specified.  

>The examiner should 
specifically note on the record 
whether in his or her opinion a 
CT scan is necessary to provide 
the information requested in 
the above questions.  If it is 
determined that a CT scan is 
required, such diagnostic 
testing should be provided to 
the veteran and made part of 
his claims file.

* Note: An incapacitating 
episode is defined as requiring 
bed rest and treatment by a 
physician.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  In this regard, the 
RO must specifically consider both the 
former and revised schedular criteria for 
evaluating sinus disorders found at 
38 C.F.R. Part 4, Diagnostic Codes 6513 & 
6522, and apply the more favorable 
result.  The RO should also determine if 
the veteran is entitled to "staged" 
ratings since the date of the award of 
service connection for his low back 
disability.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
SSOC (that includes citation to all 
pertinent legal authority, including the 
former and revised schedular criteria for 
evaluating a sinus disorder, and a full 
discussion of the reasons and bases for 
each determination) and be afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further adjudication.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claims as a result of this action.




		
	MARJORIE A. AUER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


